     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DALE STAFFIN,                          No. 2:19-CV-1058-KJM-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    TOM BOSENKO, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is Plaintiff’s first amended complaint, ECF No. 7.

19                   The court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

22   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

23   defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B). Moreover,

24   pursuant to Federal Rule of Civil Procedure 12(h)(3), this court must dismiss an action if the court

25   determines that it lacks subject matter jurisdiction. Because plaintiff has been granted leave to

26   proceed in forma pauperis, the court will screen the complaint pursuant to § 1915(e)(2). Pursuant

27   to Rule 12(h)(3), the court will also consider as a threshold matter whether it has subject-matter

28   jurisdiction.
                                                        1
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 2 of 8


 1                                 I. PLAINTIFF’S ALLEGATIONS

 2                 Plaintiff named the following as defendants in the original complaint: (1) Tom

 3   Bosenko, the Sheriff of Shasta County; (2) Roger Moore, the Chief of Police for the City of

 4   Redding; (3) Jim Milestone, the former Superintendent of the Whiskeytown National Recreation

 5   Area; (4) the Shasta Inter-Agency Narcotics Task Force; (5) Leonard Moty, a member of the

 6   Shasta County Board of Supervisors; (6) Lester Baugh, a member of the Shasta County Board of

 7   Supervisors; (7) the California Highway Patrol; and (8) the United States Drug Enforcement

 8   Administration. See ECF No. 1. Plaintiff continues to name the following as defendants in the

 9   first amended complaint: (1) Tom Bosenko; (2) Roger Moore; (3) James Milestone; (4) the Shasta

10   Inter-Agency Narcotics Task Force; (5) Lenoard Moty; (6) Lester Baugh; and (7) the United

11   States Drug Enforcement Administration. See ECF No. 7. Newly named in the first amended

12   complaint are the following additional defendants: (1) Shasta County; (2) the Shasta County

13   District Attorney’s Office; (3) the Shasta County Sheriff’s Office; (4) Shasta County Code

14   Enforcement; (5) the City of Redding; (6) the Redding Police Department; and (7) the National

15   Park Service. See id. Plaintiff no longer names the California Highway Patrol as a defendant.

16   See id.

17                 Plaintiff now claims:

18                 1.      Plaintiff was a “merchant” running the Medicine Man Dispensary
                           beginning in 2009 and, from 2010 through 2012 was sole
19                         proprietor of the Medicine Man Collective. See id. at 2.
20                 2.      According to plaintiff, rather than pay for a business permit in
                           2009, which he says would have cost him $3,600.00 “upfront,”
21                         plaintiff “. . .chose to receive up to three citations in a year which
                           then entails a misdemeanor and take the matter to jury trial and
22                         allow the people to decide.” Id.
23                 3.      Plaintiff states that he was issued “no more than” two citations “in
                           a year” and that unpaid fines and attorney’s fees cost him
24                         $14,000.00. Id. at 3.
25                 4.      In early spring of 2011, Shasta County Sheriff’s deputies executed
                           a warrant at the Medicine Man Collective to search for unpermitted
26                         interior build-outs and modifications to the premises. According to
                           plaintiff, the warrant was invalid because it was for a different
27                         address. See id.
28   ///
                                                       2
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 3 of 8


 1              5.    Plaintiff claims sheriff’s deputies “continued to park on, two and
                      up to three vehicles in and around the facility to harass myself and
 2                    patrons.” In mid-2011, plaintiff was evicted from his place of
                      business and plaintiff “closed Medicine Man and proceeded to
 3                    engage a legal medical 24 plant cooperative grow in McArthur,
                      California.” Id.
 4
                6.    Next, plaintiff claims he first “engaged” with defendant Bosenko,
 5                    the Shasta County Sheriff, at a park in the town of Fall River Mills
                      in Shasta County, when Bosenko “was standing in the middle of
 6                    the road facing me glaring with his hand on his service weapon
                      standing in an aggressive posture.” Id. at 4.
 7
                7.    According to plaintiff, “the property” – presumably referring to the
 8                    location of plaintiff’s 24-plant grow operation in McArthur – was
                      raided by Shasta County Sheriff’s deputies “soon thereafter.”
 9                    Plaintiff was not present during this “raid,” which resulted in the
                      confiscation of firearms from the property owner.
10
                8.    Plaintiff states that, later that night, he drove to McArthur to
11                    “recover cannabis product” and was subsequently pulled over in
                      Burney, California, and held at gunpoint, arrested, and interrogated
12                    for several hours. Plaintiff further states that 33 pounds of
                      cannabis was seized and destroyed. Id.
13
                9.    Next, plaintiff states he encountered defendant Bosenko again at a
14                    meeting of the Shasta County Board of Supervisors and that a
                      medical cannabis activist, Rodney Jones, handed Bosenko a copy
15                    of a lawsuit. Plaintiff states Bosenko read through the first two
                      pages and then “bolted out the front doors of the building in a
16                    huff.” Id. at 5.

17              10.   Ten minutes later, Bosenko returned to the meeting room with
                      numerous deputies who proceeded to line themselves at intervals
18                    along three walls of the Board Chambers.” According to plaintiff,
                      defendant Bosenko “spent his entire morning glaring at me the
19                    same as he did on the road to the park in Fall River Mills earlier. . .
                      .” Id.
20
                11.   Plaintiff next alleges improper wireless surveillance by Bosenko.
21                    According to plaintiff, he possesses evidence indicating that his
                      computer and cell phone were both hacked and accessed,
22                    apparently by the Shasta Inter-Agency Narcotics Task Force. See
                      id. at 6.
23
                12.   Plaintiff alleges that, two years prior, he encountered defendant
24                    Bosenko at a Chevron station on Eureka Way in Redding,
                      California, and noticed Bosenko putting fuel in a “low profile
25                    unmarked white Dodge Charger. . . .” According to plaintiff, when
                      Bosenko first saw him Bosenko “displayed immediate anger in his
26                    facial expressions and dropped his hand to his service weapon. . .”
                      and glared at plaintiff while plaintiff walked into the convenience
27                    store. Id. at 7.

28   ///
                                                  3
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 4 of 8


 1              13.   According to plaintiff, in February 2019 he went to Castle Crags
                      State Park in Castella, California, to monitor weather conditions
 2                    and map the landscape using Google Earth “for purposes of
                      maximizing my mountain bike adventures. . . .” Id.
 3
                14.   Plaintiff states that whenever he parks at a given trailhead location
 4                    for the purpose outlined above, a short time later there is evidence
                      that people had been there, such as gum wrappers and cigarette
 5                    butts. See id.

 6              15.   Plaintiff claims that, one unspecified day when he was descending
                      the mountain he came out of the forest to see defendant Bosenko’s
 7                    “distinctive white Dodge Charger” parked at the park headquarters
                      in Castella. Plaintiff suspected that Bosenko was stalking him. Id.
 8                    at 8.

 9              16.   Next, plaintiff claims that in October 2016 someone working for
                      the Shasta Inter-Agency Narcotics Task Force moved in to
10                    plaintiff’s neighborhood “two doors up.” In September someone
                      named “Brook Lynn” appeared at plaintiff’s door stating: “Hey,
11                    I’m your new neighbor and my husband is SINTF and he doesn’t
                      like your plants,” referring to plaintiff’s six-plant “legal medical
12                    cannabis garden.” Plaintiff alleges that he was surveilled in the
                      time period immediately after this. Id. at 8-9.
13
                17.   Plaintiff next claims:
14
                             Within a few months a Redding Police Department
15                           Detective followed me from my neighborhood into
                             Whiskeytown National Recreation Area in a tan colored
16                           suburban before sunrise in early spring of 2016. I
                             parked at the Visitors Center and watched him drive
17                           toward Whiskeytown Headquarters in the tan colored
                             older model SUV likely Chevrolet Blazer. He has dark
18                           colored short hair, tan leather sports jacket, white shirt
                             and multi colored striped tie. I recognized him from an
19                           activist event at Redding City Hall in 2014. I had
                             actually spoken to him at a stop light before he and
20                           another detective drove into RPD Headquarters. I
                             prepared my bike and gear, hiked the two point five
21                           miles to the Shasta Divide Trail summit, rested and then
                             descended the mountain to Shasta Mine Loop parking
22                           lot and then took the road back up the dam and
                             Kennedy Memorial Highway back to my vehicle at the
23                           visitors center approximate total duration 75 minutes.
                             The sun had rose and it was a cool morning.
24                           Whiskeytown HQ had all their people lined up with
                             their backs facing me near the flagpole when I rode past
25                           up the hill. The man in a ranger suit with hat stopped
                             speaking and just stared at me when I went past and it
26                           reminded me of the incident earlier when I was
                             followed into the park. From that day on anytime I
27                           went into the park, Keswick/Iron Mountain Road, Iron
                             Mountain, Trinity Divide adjacent to the backside of
28                           the park at Buckhorn Summit or Mad Mule mountain
                                                  4
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 5 of 8


 1                           areas I was followed, watched and traced as described
                             above prior, during and post mountain biking. . . .
 2
                             Id. at 9-10.
 3
                18.   Plaintiff states that from the time periods referenced above to
 4                    February 2018 he could not go to Village Cycle in Redding,
                      California “without Shasta County Code Enforcement vehicles and
 5                    personnel, Shasta County Animal Control (Sheriff’s Deputies) and
                      or detectives stalking the location both inside and outside.” Id. at
 6                    11.

 7              19.   Plaintiff states that he was “followed for miles from this location”
                      by Code Enforcement and “by undercover police. . . .” Id. at 12.
 8
                20.   According to plaintiff, in late 2014 Shasta County Marshalls were
 9                    “triangulating in my vicinity” on several occasions near Pleasant
                      Drive in West Redding, California. Plaintiff states that, while
10                    speaking with AT&T to change his billing address, “interference
                      was so bad I couldn’t receive their texts with password updates to I
11                    went mobile to the power lines which scramble stingray signals
                      from my research.” Suddenly, texts came through and Plaintiff
12                    told the AT&T agent with whom he was speaking that “it’s gotten
                      so bad around here with cannabis activism I expect the Marshall’s
13                    to drive by any second.” According to Plaintiff, within 30 seconds
                      a Marshall’s vehicle passed from the north heading south. See id.
14
                21.   Plaintiff states that he “identified all the ‘normal user’ signals in
15                    the immediate vicinity” of his home. He states there are times
                      when “other” signals appear. Plaintiff states he “went mobile”
16                    with a laptop as a “wifi monitor exclusively.” Plaintiff states that
                      this is when he discovered “signals” with names like “Hidden
17                    Network,” “Hidden Network Open Link,” “and SUPER PIG Open
                      Link.” Id. at 13.
18
                22.   Plaintiff claims these same networks would appear, disappear, and
19                    reappear as he traveled around the valley in as much as a 30-mile
                      radius. According to Plaintiff, the same wifi signals are apparent
20                    at the Shasta County Sheriff’s Office at 300 Park Marina Circle in
                      Redding, California. See id.
21
                23.   Plaintiff states that “Hidden Network” and others were following
22                    him between Buenaventura Ave. and Mt. Gate via South
                      Bonnyview Blvd. and I-5 in Redding, California. See id.
23
                24.   Plaintiff states that he has “clearly and unequivocally identified”
24                    “Hidden Network” as being used by Sheriff’s Department
                      personnel and the “MIT” – Marijuana Investigation Team – the
25                    “MET” – Marijuana Eradication Team – and/or “SINTF” – the
                      Shasta Interagency Narcotics Task Force. Id. at 14.
26
                25.   Plaintiff next outlines what he calls “frenetic” activity by the
27                    United States DEA in Northern California and Southern Oregon in
                      2017 and 2018. According to Plaintiff, he was being tracked by
28                    government vehicles. See id.
                                                  5
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 6 of 8


 1                  Plaintiff alleges Defendant Bosenko is liable for the conduct of the officers under

 2   his command. See id. at 16. Plaintiff further alleges violations of his constitutional rights under

 3   the First Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment, Ninth

 4   Amendment, and Fourteenth Amendment pursuant to a policy or custom implemented and

 5   followed by unspecified defendants. See id. at 17-18. Plaintiff states that the policy or custom

 6   “is reflected in the proposed initiative for 2014, Measure A.” Id. at 16.

 7

 8                                            II. DISCUSSION

 9                  In considering whether a complaint states a claim, the Court must accept all

10   allegations of material fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94

11   (2007). The Court must also construe the alleged facts in the light most favorable to the plaintiff.

12   See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp.

13   Trustees, 425 U.S. 738, 740 (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per

14   curiam). All ambiguities or doubts must also be resolved in the plaintiff's favor. See Jenkins v.

15   McKeithen, 395 U.S. 411, 421 (1969). However, legally conclusory statements, not supported by

16   actual factual allegations, need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50

17   (2009). In addition, pro se pleadings are held to a less stringent standard than those drafted by

18   lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

19                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

20   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair
21   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

22   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

23   to survive dismissal for failure to state a claim, a complaint must contain more than “a formulaic

24   recitation of the elements of a cause of action;” it must contain factual allegations sufficient “to

25   raise a right to relief above the speculative level.” Id. at 555-56. The complaint must contain

26   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has
27   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

28   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at
                                                        6
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 7 of 8


 1   1949. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

 2   than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.

 3   at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

 4   it ‘stops short of the line between possibility and plausibility for entitlement to relief.” Id.

 5   (quoting Twombly, 550 U.S. at 557).

 6                   Having carefully considered Plaintiff’s lengthy and detailed statement of facts, the

 7   Court finds the first amended complaint fails to satisfy the plausibility standard. Plaintiff simply

 8   has not explained how the sequence of events he outlines in the first amended complaint suggests

 9   any violation of his constitutional or statutory rights. Plaintiff’s allegations are not even “merely

10   consistent” with liability as no theories of liability are set forth.

11                   The Court further finds Plaintiff’s first amended complaint is deficient for the

12   same reasons outlined in the Court’s prior screening order addressing the original complaint,

13   reasons the Court will not repeat here. Plaintiff’s first amended complaint continues to suffer

14   from the same defects. Prior to recommending dismissal of the entire action, however, and in the

15   interest of justice, the Court will provide Plaintiff with one final opportunity to amend to allege

16   facts which show how each of the named defendants is liable.

17

18                                            III. CONCLUSION

19                   Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   Plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
27   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                           7
     Case 2:19-cv-01058-KJM-DMC Document 8 Filed 08/10/21 Page 8 of 8


 1                   If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and

14                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

15   of service of this order.

16

17   Dated: August 9, 2021
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        8
